DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 remain pending. Claims 1-3 have been amended. 
Information Disclosure Statement
The Information Disclosure Statement filed on 10/06/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (US 11099562 B1) in view of High et al (US 10071891 B2) and Gu (CN110223464B) (Hereinafter referred to as Afrouzi, High, and Gu respectively). 

Regarding Claim 1, Afrouzi discloses a robot utilization system that uses a plurality of transport robots (See at least Afrouzi Column 7 lines 40-56, multiple robotic devices are used, the robotic devices are interpreted as transport robots), each of the plurality of transport robots comprising: 
a traveling mechanism configured to have a traveling function (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the wheels are interpreted as the traveling mechanism); 
a main body supported by the traveling mechanism and configured to receive products (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the container is interpreted as the main body); and 
an information processor configured to specify the products received by the main body (See at least Afrouzi Column 9 lines 24-27, the robot includes a code scanner that identifies a package; See at least Column 17 lines 35-39, the processor, which is interpreted as an information processor, processes the data in regards to the type of items the robotic device transports), and 
the plurality of transport robots includes a first transport robot configured to perform purchase process on a product to be purchased received by the main body (See at least Afrouzi Column 23 lines 25-35, the robot obtains items for purchase and conducts a payment transaction, which is interpreted as performing a purchase process)…
Even though Afrouzi discloses the transport robots, Afrouzi fails to explicitly disclose …a second transport robot configured to perform a return process on a product to be returned received by the main body. 
However, High teaches this limitation (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27 and Figures 19-20, the motorized transport unit, which is interpreted as a transport robot, returns the items in the container to the appropriate department). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have a transport robot perform a return process on the products received by the main body. Allowing the robots to perform return processes will minimize the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 
Modified Afrouzi fails to disclose during the return process, the information processor transmits a product ID of the product to be returned to a server, causes the server to execute a return process and receives a result of the return process from the server.
However, Gu teaches during the return process, the information processor transmits a product ID of the product to be returned to a server (See at least Gu Page 4 Paragraphs 6-8 and Page 9 Paragraph 2, during the refund process, information about the product to be refunded, which is interpreted as the product ID, is transmitted by the self-service shopping cart to the Bluetooth SIM card, which is interpreted as a server, to refund the goods), causes the server to execute a return process and receives a result of the return process from the server (See at least Gu Page 4 Paragraphs 6-8 and Page 9 Paragraph 2, the application on the Bluetooth SIM card executes the refund and transmits the result of the refund back to the self-service shopping cart, which then determines if the refund was successful). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Afrouzi with Gu to transmit a product ID of the product to be returned to a server, which executes a refund and sends the result back. This would make it more convenient for a user to initiate a refund at any time (See at least Gu Page 9 Paragraph 2), which increases the convenience of the system.  

Regarding Claim 2, Afrouzi discloses the first transport robot that is configured to perform the purchase process travels following a user (See at least Afrouzi Column 23 lines 25-35, the robot follows the purchaser, which is interpreted as following a user)…
Afrouzi fails to disclose …the second transport robot that is configured to perform the return process moves around in a facility that sells the products.
However, High teaches this limitation (See at least High Column 59 line 56- Column 60 line 27 and Figure 20, the motorized transport unit, which is interpreted as a transport robot, returns products to the appropriate department, which is interpreted as moving around a facility that sells the products). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have the second transport robot that performs a return process to move around in a facility that sells the products. By having the robot move around in a facility that sells the product, the robot can return the items to appropriate departments so that the items can be presented again for sale (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27), while minimizing the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 

Regarding Claim 3, Afrouzi discloses a transport robot (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the robotic device is interpreted as the transport robot) comprising: 
a traveling mechanism configured to have a traveling function (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the wheels are interpreted as the traveling mechanism);  
a main body supported by the traveling mechanism and configured to receive products (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the container is interpreted as the main body)…; 
an information processor configured to specify the products received by the main body (See at least Afrouzi Column 9 lines 24-27, the robot includes a code scanner that identifies a package; See at least Column 17 lines 35-39, the processor, which is interpreted as an information processor, processes the data in regards to the type of items the robotic device transports) and 
a traveling controller configured to control the traveling mechanism (See at least Afrouzi Column 3 lines 14-27, a controller controls the motors that drive the wheels) based on an input received from a user (See at least Afrouzi Column 3 lines 57-63, the control system processes commands from user input), wherein the traveling controller causes the traveling mechanism to travel in a facility that sells the products for purchasing a product according to the product specified by the information processor when the input is a shopping support action (See at least Afrouzi Column 23 lines 25-35, the robot travels in a store, which is interpreted as a facility that sells the products, to purchase a product based on the user input being a shopping support action; See at least Afrouzi Column 3 lines 57-63, the control system processes the commands input by the user)…
Even though Afrouzi discloses the transport robots with a main body, Afrouzi fails to explicitly disclose the main body receives products…to be returned and that the controller causes the robot…to travel to reach a return location for returning a product according to the product specified by the information processor when the input is a return action.
However, High teaches the main body receives products…to be returned (See at least High Column 59 lines 30-37, the item in the mobile container needs to be returned, the mobile container is interpreted as the main body) and that the robot…travels to reach a return location for returning a product according to the product specified by the information processor when the input is a return action (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27 and Figures 19-20, the central computing system identifies the items, which is interpreted as the information processor specifying the product, and the motorized transport unit, which is interpreted as a transport robot, returns the items to the appropriate department, which is interpreted as reaching a return location for returning a product when the input is a return action).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have a transport robot perform a return process on the products in the main body by traveling to reach a return location according to the product specified by the information processor. By having the robot return the products in the main body that are specified by the information processor, the robot can return the items to appropriate departments so that the items can be presented again for sale (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27), while minimizing the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 
Modified Afrouzi fails to disclose wherein when the input is a return action, the information processor transmits a product ID of the product to be returned to a server, causes the server to execute a return process and receives a result of the return process from the server.
However, Gu teaches wherein when the input is a return action, the information processor transmits a product ID of the product to be returned to a server (See at least Gu Page 4 Paragraphs 6-8 and Page 9 Paragraph 2, during the refund process, information about the product to be refunded, which is interpreted as the product ID, is transmitted by the self-service shopping cart to the Bluetooth SIM card, which is interpreted as a server, to refund the goods), causes the server to execute a return process and receives a result of the return process from the server (See at least Gu Page 4 Paragraphs 6-8 and Page 9 Paragraph 2, the application on the Bluetooth SIM card executes the refund and transmits the result of the refund back to the self-service shopping cart, which then determines if the refund was successful). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Afrouzi with Gu to transmit a product ID of the product to be returned to a server, which executes a refund and sends the result back. This would make it more convenient for a user to initiate a refund at any time (See at least Gu Page 9 Paragraph 2), which increases the convenience of the system.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the amended claims overcome the prior art previously used in the last office action. However, the claims are now rejected in view of Gu, which teaches transmitting a product ID to a server/Bluetooth SIM card during a return process, the server/Bluetooth SIM card then executes the refund and sends a result of the refund back to the self-service shopping cart. Therefore, claims 1-3 still stand rejected under 103.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664